Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
Claim(s) 1-10 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,965,782. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-10 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception which is not integrated into a practical application and the claims lack an inventive concept. 
Step 1 is the first inquiry into eligibility analysis and asks whether the claims are directed to a statutory category. In this instance, the answer must be in the affirmative because they are directed to a method, a system, and a computer readable medium.
Step 2A prong 1 is the next step in the eligibility analyses and asks whether the claimed invention is directed to a judicial exception. In this instance, the claims recite the following limitations which comprise the abstract idea:
receiving information for a project proposal for said bidder to provide the professional services to the customer;
receiving from the bidder the information for the project proposal for said bidder to provide the professional services to the customer;  
storing, in a database, the information for the project proposal for said bidder to provide the professional services to the customer;
receiving a first input for submitting a first version of the project proposal;
wherein each line item is associated with a resource, a standard billing rate, a time estimate, a billing method entity, and a cost estimate;  
wherein each billing method entity is associated with a billing method that is used for calculating the respective cost estimate for each line item associated with that billing method entity;  
enable said bidder to specify multiple billing method entities for the financial proposal;  
receive information for the set of line items for the financial proposal of the project proposal of said bidder received;  
receive a change to an attribute associated with a first billing method entity specified for at least one of the line items received;  
receiving information for a set of line items for a financial proposal of the project proposal for said bidder, wherein each line item is associated with a resource, a standard billing rate, a time estimate, a billing method entity, and a cost estimate, wherein each billing method entity is associated with a billing method that is used for calculating the respective cost estimate for each line item associated with that billing method entity, and enable said bidder to specify multiple billing method entities for the financial proposal and wherein the information for set of line items is stored in the database;
wherein the method further comprises during at least one competitive bidding round:
receiving a change to an attribute associated with a first billing method entity specified for at least one of the line items;
updating the financial proposal so that the cost estimate for each line item associated with the first billing method entity is updated to reflect the change to the attribute;
receiving information for the project proposal for said bidder to provide the professional services to the customer reflecting the change to the project proposal;
storing, in a database, the information for the project proposal for said bidder to provide the professional services to the customer reflecting the change to the project proposal;
receiving a second input for submitting a second version of the project proposal reflecting the change to the project proposal;

This is an abstract idea because it is a certain method of organizing human activity including commercial interactions such as sales activities and also managing personal behavior including following rules or instructions.
Step 2A prong 2 is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a server
a network
a client device
a user interface
said bidder client device using the bidder user interface;
transmitting, from said server to said bidder client device over a network, one or more bidder pages operable to cause said bidder client device to display on a display device associated with said bidder client device, a bidder user interface for the online competitive bidding system;  and
in response to receiving the first input for submitting the first version of the project proposal, transmitting from said server to said customer client device over the network, one or more customer pages operable to cause said customer client device to display on a display device associated with said customer client device at least some of the information for the first version of the project proposal for said bidder to provide the professional services to the customer;
automatically updating;
automatically displaying by said bidder client device using the bidder user interface the update cost estimate for each line item associated with the first billing method entity;
in response to receiving the second input for submitting the second version of the project proposal, transmitting from said server to said customer client device over the network, one or more customer pages operable to cause said customer client device to display on a display device associated with said customer client device at least some of the information for the second version of the project proposal for said bidder to provide the professional services to the customer.

In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claim 2-4 discuss the receipt and display of information which does not amount to an integration according to any one of the considerations above. In addition, claim 5 does not amount to an integration an integration according to any one of the considerations above.

In Step 2A, several additional elements were identified as additional limitations:
a server
a network
a client device
a user interface
said bidder client device using the bidder user interface;
transmitting, from said server to said bidder client device over a network, one or more bidder pages operable to cause said bidder client device to display on a display device associated with said bidder client device, a bidder user interface for the online competitive bidding system;  and
in response to receiving the first input for submitting the first version of the project proposal, transmitting from said server to said customer client device over the network, one or more customer pages operable to cause said customer client device to display on a display device associated with said customer client device at least some of the information for the first version of the project proposal for said bidder to provide the professional services to the customer;
automatically updating;
automatically displaying by said bidder client device using the bidder user interface the update cost estimate for each line item associated with the first billing method entity;
in response to receiving the second input for submitting the second version of the project proposal, transmitting from said server to said customer client device over the network, one or more customer pages operable to cause said customer client device to display on a display device associated with said customer client device at least some of the information for the second version of the project proposal for said bidder to provide the professional services to the customer.
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
Furthermore, it has been held that generic computing components, and receiving or receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.


	Response to Arguments
The applicant’s arguments filed on 03/30/2021 have been fully considered but are not persuasive. The applicant argues the rejection under 35 U.S.C. 101. 

The examiner respectfully disagrees. 
The additional limitations are recited at a high level of generality and do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. In addition, the applicant has not identified an area in the specification which discusses the alleged improvement in technology and deficiencies in the current state of technology.
II.	The applicant respectfully argues that the amendments change the claim so that it is similar to example 37 of the 2019 PEG and should be found eligible because it creates an improved user interface for online competitive bidding systems.
The examiner respectfully disagrees. The background section of example 37 discusses how the technology was deficient – i.e., the software cannot automatically organize icons so that most used icons are located near the start or home icon. Unlike example 37, the applicant has not identified where the specification discusses the alleged deficiency in the alleged technology of “online competitive bidding systems”. In addition, and more importantly, online competitive bidding systems is not a technology for purposes of 35 U.S.C. 101.
The applicant’s specification at paragraph [0005] discusses how manually managing an RFP process is time consuming and current electronic RFP systems are “typically not well-adapted for use by corporations and other entities in connection with complex and/or sophisticated legal projects.” But a “not well-adapted” interface for a business is a business problem, not a technical problem.
For these reasons, the examiner is not persuaded that the claimed invention improves a technology, technical process, or amounts to an integration of the abstract idea into a practical application. 
For these reasons, the applicant’s arguments are not persuasive.
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684